Exhibit 10.5

Employment Agreement

between

PartnerRe Holdings Europe Limited, Dublin, Zurich Branch

Bellerivestrasse 36

CH-8008 Zurich

Switzerland

(the “Company”)

and

Emmanuel Clarke

At the address maintained in the Company’s employment records.

(the “Executive”)

This “Employment Agreement” or “Agreement” shall be subject to the competent
authorities issuing the work and residence permits required for the Executive
under Swiss law.

 

1. FUNCTION AND FIELD OF ACTIVITY

 

  (a) The Executive shall serve as Chief Executive Officer of the Company and
shall report directly to the Chief Executive Officer of PartnerRe Ltd. (the
“CEO”). The Executive shall perform such duties and exercise such supervision
and powers over and with regard to the business of the Company as are consistent
with such positions, as well as such other reasonable duties and services
consistent with such position with a multi-national reinsurance company and as
may be prescribed from time to time by the CEO. The Executive’s performance of
any duties and responsibilities shall be conducted in a manner consistent with
all Company policies and any other reasonable guidelines provided to the
Executive by the CEO.

 

  (b) Subject to (a) above, the Executive also agrees to serve as an officer
and/or director of any subsidiary of the Company without additional
compensation.

 

  (c) Except during customary vacation periods and periods of illness, the
Executive shall, during his employment hereunder, devote substantially his full
business time and attention to the performance of services for the Company. The
Company hereby acknowledges that the Executive shall be permitted to devote a
reasonable amount of his business time, conducted simultaneously with the
discharge of his duties to the Company and with the prior consent of the CEO, to
(a) the management of personal and family investments and affairs, (b) with the
consent of the CEO, serving on the board of directors and/or acting as an
officer of any not-for-profit entities that are not engaged in businesses
similar to the Company or (c) with the consent of the CEO, serving on the board
of directors of

 

1



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

       any private or public companies that are not engaged in businesses
similar to the Company; provided that, in the Executive’s and the CEO’s
reasonable judgment, such activities do not materially interfere or affect the
duties of the Executive owed to the Company.

 

  (d) In connection with the Executive’s employment by the Company, the
Executive shall generally perform his duties in Zurich, Switzerland, except for
reasonably necessary travel on business, reasonable personal travel, and in
connection with the performance of his duties hereunder and with the
understanding that he may perform his duties hereunder at such places as are
mutually agreed upon with the CEO.

 

  (e) The Company has the right to assign other duties and responsibilities to
the Executive which are in line with the Executive’s formation and skills.

 

2. RELEVANCE OF ARTICLES OF INCORPORATION AND REGULATIONS

The Company’s articles of incorporation and regulations, as amended from time to
time, are an integral part of this Agreement (Annexes 1 and 2).

 

3. EFFECTIVE DATE

 

  (a) This Employment Agreement replaces the Employment Agreement that went into
effect on September 1, 2010, and shall take effect as of March 27, 2014. It is
entered into for an indefinite term.

 

  (b) The Executive’s original employment start date with PartnerRe Ltd. of
May 2, 1995 will be maintained for the calculation of service related benefits.

 

4. TERMINATION

 

  (a) Date of Termination:

Ordinary Termination: This Employment Agreement may be terminated by either
party upon twelve (12) months’ notice (other than for death), effective as of
the end of the month.

Termination for death: This Employment Agreement is terminated from the date of
the Executive’s death.

Termination for disability: Subject to Art. 336c Swiss Code of Obligations, this
Employment Agreement may be terminated twelve (12) months after the date of the
Executive’s disability.

 

  (b) Notice of Termination: Any termination of the Executive’s employment by
the Company or by the Executive (other than for death) shall be communicated by
written Notice of Termination to the other party hereto and shall set forth in
reasonable detail the facts and circumstances, if any, claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. The date that written Notice of Termination is delivered is referred
to herein as the “Date of Notice”.

 

2



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (c) Extraordinary Termination with immediate effect: The Parties reserve the
right to terminate the employment with immediate effect for valid reasons
according to Art. 337 Swiss Code of Obligations. A valid reason is considered to
be any circumstance under which the terminating party may no longer be
reasonably expected to continue the employment relationship (which shall include
no longer reporting to the group CEO). The Date of Termination for such
Extraordinary Termination shall be the date stated in the written Notice of
Termination to the other party hereto.

 

  (d) Removal from Boards and Positions: If the Executive’s employment is
terminated for any reason under this Agreement, he shall immediately upon first
request of the Company resign (i) if a director, from the Board or Board of
Directors of any subsidiary or affiliate of PartnerRe Ltd., (ii) from any
position with PartnerRe Ltd. or any subsidiary or affiliate of PartnerRe Ltd.,
including, but not limited to, as an officer of the Company or any of its
subsidiaries or affiliates.

 

  (e) Compensation During Notice Period. During the period from the date the
Written Notice of Termination is provided to the Date of Termination, in the
event of an Ordinary Termination as provided in this Section 4, the Executive
shall be entitled to receive all compensation and benefits (pursuant to this
Agreement) as if Notice of Termination had not occurred, provided that the
Annual Incentive payout shall be the Average Incentive Amount, as set forth in
Section 6 (the “Average Incentive Amount”). The Company (but not the Executive)
may, at its option, elect not to keep the Executive employed for any notice
period specified within the required Notice of Termination, and instead may
terminate the Executive’s employment immediately or upon such date as it
determines appropriate (the “Section 4(e) Termination Date”), provided that, in
the case of such an Ordinary Termination as provided by this Section 4, the
Company must then pay to the Executive on the Payment Date (as defined in
Section 7(e)) in a lump sum cash payment a sum that reflects the amount the
Executive would have earned had he remained an employee through the date
originally specified in the Notice of Termination as the Date of Termination.
Notwithstanding an early termination under this Section 4(e), the covenants
detailed in Section 19 of the Agreement shall continue to be effective as
provided in Section 19.

 

5. COMPENSATION

 

  (a) Base Salary: During the term of the Executive’s employment hereunder, the
Company shall pay to the Executive a gross annual base salary in the amount of
CHF 629,287. The base salary and any adjustments to the base salary shall be
approved by the Compensation Committee of PartnerRe Ltd.’s Board of Directors
(the “Compensation Committee”) (which salary, as adjusted from time to time, is
referred to herein as “Base Salary”). The Base Salary shall be paid in equal
installments in accordance with normal payroll practices of the Company but not
less frequently than monthly. Base Salary may be increased (but not decreased)
annually at the discretion of the Compensation Committee. Base Salary payments
(including any increased Base Salary payments) hereunder shall not in any way
limit or reduce any other obligation of the Company hereunder, and no other
compensation, benefit or payment hereunder shall in any way limit or reduce the
obligation of the Company to pay the Executive’s Base Salary hereunder.

 

3



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (b) Annual Incentive: During the term of the Executive’s employment hereunder,
the Executive will be eligible to receive annual incentive compensation in an
amount based upon PartnerRe’s then applicable fiscal year determined in the sole
discretion of the Compensation Committee in accordance with PartnerRe’s Annual
Incentive Guidelines (the “Annual Incentive”; Annex 3). The Executive’s target
Annual Incentive as a percentage of his Base Salary shall be 100% (the “Target
Annual Incentive”). In no event shall the Annual Incentive be paid later than
March 15 of the year following the year with respect to which such Annual
Incentive is payable.

 

  (c) Equity: The Executive will be eligible to participate in the equity plans
of PartnerRe Ltd. (the “Plans”; Annex 4). The Executive shall receive equity
awards at the sole discretion of the Compensation Committee and in accordance
with, and subject to, the terms of the Plans and any agreement executed by the
Executive in connection therewith (any such agreement, an “Equity Award
Agreement”). On an annual basis, so long as the executive compensation package
established by the Compensation Committee so provides, the Executive’s annual
target equity award value shall be US$1,250,000 (“Target Equity Award”);
provided, however, that, the actual amount and type of equity awards, if any,
granted (or otherwise made available to be granted to the Executive at the
Executive’s election subject to rules and conditions established by the
Compensation Committee) prior to any Notice of Termination may be different from
the Target Equity Award amount in any fiscal year, as determined in the sole
discretion of the Compensation Committee and in accordance with, and subject to,
the terms of the Plans and any Equity Award Agreement.

 

  (d) Benefit Plans: During the term of this Agreement, in addition to the
benefit plans applicable in Switzerland, the Executive shall be eligible to
participate in all of the applicable benefit plans and perquisite programs of
the Company that are available to other executives of the Company, as
applicable, on the same terms as such other executives (“Benefit Plans”). The
Company may at any time or from time to time amend, modify, suspend or terminate
any Executive benefit plan, program or arrangement so long as such amendment,
modification, suspension or termination affects all executives similarly. A list
of the current Benefit Plans, in which the Executive is eligible to participate,
is set forth in the attached Annexes.

 

6. COMPENSATION UPON RETIREMENT

If the Executive’s employment terminates as a result of his retirement on or
after attaining retirement age (retirement age for the purpose of this
Employment Agreement shall be on or after October 21, 2027), the Company shall
pay to the Executive on the Payment Date, as defined in Section 7(e), after the
date on which his employment terminates as a result of his retirement (the
“Retirement Date”): (i) all accrued Base Salary and benefits (the “Accrued
Salary and Benefits”) through the Retirement Date, and (ii) any Annual Incentive
earned in respect of the previous completed fiscal year but not paid as of the
Retirement Date; (iii) the Average Incentive Amount, as defined below in this
Section 6 prorated based on the number of days elapsed in the current fiscal
year as of the Retirement Date; and (iv) any other payments or benefits that may
be approved by the Board in its sole discretion. Such

 

4



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

payments shall be paid to the Executive on the first business day of the seventh
month after the Retirement Date. All equity awards will be treated in accordance
with the terms set forth in the Plans and Equity Award Agreements.

In calculating the Average Incentive Amount, the Company will pay Executive an
amount that is equal to the percentage calculated by multiplying the sum of the
percentage that is the payout as: % of target, as determined by the Compensation
Committee, for each of the three fiscal years prior to the fiscal year in which
the Notice of Termination occurs, divided by 3 (the “Average Payout
Percentage”), and multiplying the Average Payout Percentage by the target Annual
Incentive value for the fiscal year in which the Date of Notice occurs or an
amount that is equal to the target Annual Incentive value for the fiscal year in
which the Date of Notice occurs, whichever is the greater (the “Average
Incentive Amount”).

 

7. ADDITIONAL COMPENSATION UPON TERMINATION

In the event that the Executive’s employment is terminated for any reason other
than pursuant to section 6, the provisions of this Section 7 shall determine the
Executive’s entitlement to compensation and benefits in connection with and
subsequent to such termination.

 

  (a) If (i) the Company terminates the employment of the Executive pursuant to
Section 4(c) or (ii) the Executive terminates his employment without a valid
reason, the Company shall pay to the Executive, within 30 days after the Date of
Termination, all Accrued Base Salary and Benefits through the Date of
Termination and any Annual Incentive earned in respect of the previous completed
fiscal year but not paid as of the Date of Termination. The Company shall have
no further obligations to the Executive after the Date of Termination.

 

  (b) If the Executive’s employment terminates due to his death or disability,
the Company shall pay or provide to the Executive, or his legal representative
or estate, as the case may be, within 30 days after the Date of Termination (or
if required by Section 7(e) on the Payment Date), in addition to the Accrued
Salary and Benefits and any Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination, the following:

 

  (i) Upon his death, the Company shall pay or provide to the Executive’s spouse
or, if Executive does not have a spouse at the time of death, to Executive’s
dependent children or other dependents as directed by the Executive in writing
prior to death, or if Executive has not provided any such written direction, to
Executive’s estate, the following:

 

  (A) 12 months Base Salary;

 

  (B) continuation of the Housing Allowance and school allowance for the period
ending the earlier of the date the dependents of the Employee leave Switzerland
or 6 months after the Date of Termination;

 

  (C) a payment equal to the target Annual Incentive for the fiscal year in
which the Date of Termination occurs;

 

5



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (D) a payment equal to the pro rata portion of the Average Incentive Amount
determined as of the Date of Termination based on the number of days elapsed in
the current fiscal year as of the Date of Termination; and

 

  (E) Illness Insurance Coverage as provided in this Section 13(c) of this
Agreement for twenty-four (24) months following termination under this
Section 7(b)(i).

 

  (ii) If the Company terminates the employment of the Executive by reason of
disability, the Company shall, after the Date of Termination:

 

  (A) pay to the Executive, not less frequently than monthly (beginning on the
Payment Date), the amount of any difference between the level of long-term
disability benefits required to be maintained under the Benefit Plans, and the
amount actually paid in satisfaction of such benefits by insurance or any
governmental authority, for so long as the Executive remains disabled and
therefore entitled to such benefits;

 

  (B) continuation of the Housing Allowance and school allowance for the period
ending the earlier of the date the dependents of the Executive leave Switzerland
or 6 months after the Date of Termination;

 

  (C) pay a payment equal to the pro rata portion of the Average Incentive
Amount determined as of the Date of Termination based on the number of days
elapsed in the current fiscal year as of the Date of Termination; and

 

  (D) following the Date of Termination pursuant to this Section 7(b)(ii),
ensure that the Executive’s Illness Insurance Coverage as described in
Section 13 shall continue to be provided at the Company’s expense until the
Executive reaches the age of 65.

The Executive hereby authorizes the Company to take out such insurance policy as
it deems appropriate so that the Company may mitigate any payments pursuant to
this clause as it shall in its sole discretion deem appropriate. The foregoing
does not impact the obligation of the Company to make payment pursuant to this
section.

 

  (c)

If the Executive’s employment terminates for any reason other than the reasons
described in Section 6 or Section 7(a) or 7(b), the Executive shall be entitled
to the following payments and benefits: (1) an amount equal to the sum of the
following, to be paid or provided on the Payment Date: (i) the Accrued Salary
and Benefits plus the Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination, (ii) the pro
rata portion of the Average Incentive Amount determined as of the Date of
Termination based on the number of days elapsed in the current fiscal year as of
the Date of Termination, (iii) 12 months’ Base Salary at the rate in effect on
the Date of Termination, paid in a lump sum, and (iv) the Average Incentive
Amount;

 

6



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  (2) the Executive and his dependents, as applicable, shall continue to be
eligible to participate in the Company’s health plans on the same basis as an
active employee of the Company for a period of 12 months following the Date of
Termination or, if shorter, until the Executive becomes entitled to participate
in or receive coverage under health plans of a subsequent employer. The Company
shall pay the Executive in accordance with normal payroll practices or within
such reasonably practical time period; (3) except as provided in subparagraph
(4) below, the Company shall take all actions necessary such that a
proportionate share (based on the number of days in the then-current vesting
period elapsed prior to the Date of Termination as compared to the total number
of days in the then-current vesting period) of all outstanding Options and all
other outstanding equity awards granted to the Executive under the Plans and
Equity Award Agreements that remain unvested as of the Date of Termination shall
immediately vest and shall be paid or settled as of the Payment Date, or, if
applicable, shall remain exercisable until the same date as would have applied
if the Executive’s employment had not been terminated; and (4) the Company shall
take all actions necessary such that all outstanding performance share units (or
other outstanding performance-based equity awards) granted to the Executive
under the Plans and Equity Award Agreements for which the performance period has
not been completed prior to the Date of Termination shall be earned on a
proportionate basis (based on the number of days elapsed from the first day of
the performance period through the Date of Termination as compared to the total
number of days in the performance period) at the target level of performance and
shall be fully vested on such proportionate basis and the Executive shall be
entitled to payment or settlement thereof as of the Payment Date; provided,
however, that any payments or settlements under subparagraphs (3) and (4) shall
not be paid on the Payment Date and shall instead be paid on the date specified
under the applicable Equity Award Agreement to the extent that payment on the
Payment Date would result in any excise tax being imposed on the Executive under
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”).
Any awards that are not vested or earned pursuant to the provisions of
subparagraphs (3) and (4) shall be forfeited as of the Date of Termination.
Notwithstanding the provisions of subparagraphs (3) and (4), if the Executive’s
employment is terminated by the Company without Cause after the Executive
becomes eligible for retirement (as defined under section 6), any outstanding
equity awards held by the Executive shall be treated in accordance with the
retirement provisions of the applicable Equity Award Agreements as if the
Executive had ceased being an employee as a result of retirement. For the
avoidance of doubt, if the Executive’s employment is terminated pursuant to this
Section 7(c), the Executive shall receive any payments to which he is entitled
under Section 4(e) (to the extent that Section 4(e) is applicable) in addition
to any payments and benefits to which he is entitled under this Section 7(c).
Any payments pursuant to this Section 7(c) shall be made in a cash lump sum.

 

  (d)

Notwithstanding the foregoing, if the Executive’s employment terminates under
circumstances for which a CIC award is provided under the CIC Policy referenced
in Section 24 hereof, the provisions of Section 24 shall govern. In the event
the Company terminates the Executive’s employment for any reason described in
Section 7(c) after a Significant Transaction as defined in the CIC Policy, as
modified by this subsection, the provisions of Section 4 shall apply to provide
for advance notice of termination by the Company or Executive,

 

7



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  respectively, and Executive shall be entitled to receive his Accrued Salary
and Benefits and any Annual Incentive and an amount equal to the value of any
equity award earned in respect of the previous completed fiscal year but not
paid as of the Date of Termination and any payments under Section 4(e) if
applicable and continued benefits as provided in this Agreement, in the same
manner as if a Significant Transaction had not occurred. For avoidance of doubt,
this subsection shall apply in any circumstance of Ordinary Termination by the
Company or resignation by the Executive, within the time provided in the CIC
Policy, after being removed from reporting to the CEO in connection with a
Significant Transaction as defined by the CIC Policy as modified by this
subsection. Notwithstanding anything stated in this subsection, the provisions
of the CIC Policy shall not govern in any circumstance in which the value of the
payments due to Executive under another provision of this Employment Agreement
would be greater than the value of the payments due to Executive under the CIC
Policy as modified by this subsection.

 

  (e) In the event of the Executive’s termination of employment other than by
the Company with immediate effect under Section 4(c) or by the Executive as an
Ordinary Termination, or due to the Executive’s death, and in the case of a
termination under Section 7(d) after a Significant Transaction, the Executive
agrees to execute a general release in a form acceptable to the Company (such
acceptance will not be unreasonably withheld). The payments and provision of
benefits to the Executive required by this Section (other than the Accrued
Salary and Benefits and any Annual Incentive and any equity award earned in
respect of the previous completed fiscal year but not paid as of the Date of
Termination) shall be conditioned on the Executive’s delivery (and
non-revocation prior to the expiration of the revocation period contained in the
release) of such release prior to the date which is 60 days after the Date of
Termination (the “Payment Date”); provided that, if the 60-day period begins in
one tax year and ends in another tax year, any such payments shall not be made
until the beginning of the second tax year. If the foregoing requirements are
not satisfied on the Payment Date, the Executive shall not be entitled to any
payments or benefits that are conditioned upon satisfaction of the requirements
of this Section 7(e).

 

  (f) Notwithstanding any other provision of this Agreement to the contrary
(other than the provisions of Section 25 relating to amounts subject to
Section 409A), in the event that the Executive is entitled to payment of any
earned amounts attributable to a fiscal year prior to the Date of Termination
and if such amounts are not determined as of the date on which such amounts are
to be paid pursuant to the provisions of this Agreement, such amounts shall be
paid to the Executive as soon as such amounts are determined and, in any event,
not later than the time that such amounts would have been paid to the Executive
if he had remained employed.

 

8. INDEMNIFICATION

The Company shall indemnify the Executive (and his legal representatives or
other successors and heirs) to the fullest extent permitted (including payment
of expenses in advance of final disposition of the proceeding provided approved
by the Board) by the laws of Ireland, as in effect at the time of the subject
act or omission; and the Executive shall be entitled to the protection of any
insurance policies the Company

 

8



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

may elect to maintain generally for the benefit of its directors and officers,
against all costs, charges and expenses whatsoever incurred or sustained by him
or his legal representatives in connection with any action, suit or proceeding
to which he (or his legal representatives or other successors and heirs) may be
made a party by reason of his being or having been a director, officer or
Executive of the Company or any of its subsidiaries; provided, however, that no
indemnification shall be made to the Executive for losses relating to any
disgorgement remedy contemplated by Section 16 of the Securities and Exchange
Act of 1934. If any action, suit or proceeding is brought or threatened against
the Executive in respect of which indemnity may be sought against the Company
pursuant to the foregoing, the Executive shall notify the Company promptly in
writing of the institution of such action, suit or proceeding and the Company
shall assume the defense thereof and the employment of counsel and payment of
all fees and expenses; provided, however, that if a conflict of interest exists
between the Company and the Executive such that it is not legally practicable
for the Company to assume the Executive’s defense, the Executive shall be
entitled to retain separate counsel reasonably acceptable to the Company at the
Company’s expense. Any payments of legal fees pursuant to the foregoing sentence
shall be subject to the provisions of Section 25 hereof. The provisions of this
Section 8 shall survive the termination of this Employment Agreement.

 

9. EXPENSES AND REPRESENTATION ALLOWANCE

 

  (a) Expenses: During the term of this Agreement, the Executive shall be
entitled to receive prompt reimbursement from the Company of all reasonable
expenses incurred by the Executive in promoting the business of the Company and
in performing services hereunder, including all expenses of travel and
entertainment and living expenses while away from home on business or at the
request of, or in the service of the Company; provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company, as applicable, from time to time. Without limited
the generality of the foregoing, the Executive must submit reimbursement
requests within one year after incurring the underlying expense, provided that
no reimbursements shall occur more than twelve months after the expense is
submitted for reimbursement. To the extent that any such reimbursements are
taxable to the Executive under the law of any jurisdiction other than the
principal place of employment, the provisions of Section 25 shall apply.
Finally, in the event that all or part of the employment sourced income becomes
subject to income tax in any jurisdiction other than the principal place of
employment as a result of business related travel, the Company will reimburse
you with respect to such taxes (including penalties and interest, if applicable)
so that the tax impact on you is the same as if all your Company sourced income
was received in the place of your principal place of employment. The provisions
of this Section 9(a) shall survive the termination of this Employment Agreement.

 

  (b) Annual housing allowance: During the term of this Agreement, the Executive
shall be entitled to receive a gross annual housing allowance in the amount of
CHF 92,088. The annual housing allowance and any adjustments to the annual
housing allowance shall be approved by the Compensation Committee.

 

  (c) School Allowance: During the term of this Agreement, the Executive shall
be entitled to receive an annual allowance of CHF 55,000 per child in school
fees for his children to attend an international school in Switzerland until the
completion of secondary education.

 

9



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (d) Allowance for Tax Advice: The Executive shall be entitled to reimbursement
for reasonable tax advice and preparation.

 

10. SOCIAL SECURITY CONTRIBUTIONS

The Executive and the Company shall each pay half of the contributions for any
payment made under Sections 5, 7 and 9, which are owed as a matter of law for
AHV (Old Age and Survivors’ Insurance), IV (Invalidity Insurance), EO (Loss of
Earnings) and ALV (Unemployment Insurance). The Executive’s contributions are
deducted by the Company from his gross salary.

 

11. PENSION PLAN

The Executive shall participate in the Company’s pension plan. The contributions
and the benefits are determined by the rules and regulations of the pension
plan, as amended from time to time. The Executive’s contributions are deducted
by the Company from his gross salary.

 

12. TAXES

The Company shall deduct all taxes required by law from all amounts payable
under this Agreement.

 

13. ILLNESS INSURANCE COVERAGE

 

  (a) In case of the Executive’s inability to perform his duties under this
Employment Agreement due to illness, the Executive shall receive his salary
according to the terms and conditions of the insurance for loss of earnings due
to illness. The Company shall bear the contributions for the insurance for loss
of earnings.

 

  (b) If there is no insurance for loss of earnings due to illness, the
Employer’s obligation to continue to pay the Executive’s salary is determined by
Art. 324a of the Code of Obligations.

 

  (c) The Executive’s medical coverage shall continue with Sanitas Medical
Insurance Co. The cover includes medical treatment costs in the private ward of
hospitals as well as medical treatment costs worldwide. The premiums for this
cover are paid by PartnerRe Global.

 

14. ACCIDENT INSURANCE COVERAGE

The Executive is insured against occupational as well as non-occupational
accidents. The Company shall bear the contributions for the insurance.

 

15. VACATION

 

  (a) The Executive is entitled to 5 weeks of paid vacation (25 working days)
per year.

 

  (b) The vacation dates shall be subject to the prior approval of the CEO.

 

10



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

16. CONFIDENTIALITY, TRADE SECRETS

Due to the Executive’s position within the Company, he will have access to
business secrets as well as customer data. All trade secrets including customer
data, technical, organizational and financial information and all other
information directly or indirectly related to the business of the Company or to
the business of any customer of the Company, which is disclosed to the Executive
by the Company or any of its Executives and which the Executive gets acquainted
with during the employment relationship with the Company, shall be treated as
confidential information. At all times, both during the employment and after the
termination thereof, the Executive shall keep such information secret and shall
refrain from disclosing it or using it in any way for his/her own benefit or for
the benefit of any person other than the Company.

Unless otherwise required by law or judicial process, the Executive shall retain
in confidence during and after termination of the Executive’s employment with
the Company all confidential information known to the Executive concerning the
Company and its business. This clause shall remain in effect in perpetuity or
until such confidential information is publicly disclosed by the Company or
otherwise becomes publicly disclosed other than through the Executive’s actions.
Violation by the Executive of this Section 16 will give the Company the right to
immediately terminate any and all future payments including any post termination
exercise periods.

 

17. COMPANY PROPERTY

The Executive acknowledges that all originals and copies of materials, records
and documents generated by him or coming into his possession during the term of
his employment hereunder are the sole property of the Company (“Company
Property”). During the term of his employment, and at all times thereafter, the
Executive shall not remove, or cause to be removed, from the premises of the
Company, copies of any record, file, memorandum, document, computer related
information or equipment, or any other item relating to the business of the
Company, except in furtherance of his duties under the Agreement. When the
Executive’s employment terminates, or upon request of the Company at any time,
the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.

 

18. INTELLECTUAL PROPERTY RIGHTS

Inventions, designs, developments and improvements which the Executive makes
while performing his employment activity and contractual duties or to which the
Executive contributes belong to the Company, regardless of their protectability.

Inventions and designs which the Executive makes while performing his employment
activity but not during the performance of his contractual duties or to which
the Executives contributes are assigned to the Company without further
formalities. The Executive shall inform the Company of such inventions or
designs. The Company shall inform the Executive in writing within 6 months
whether it wishes to keep the rights to the invention or the design or to
release them to the Executive. In case that the invention or the design is not
released to the Executive, the Company shall pay him an adequate compensation
within the meaning of Art. 332 (4) Code of Obligations.

The rights to works of authorship (drafts, models, plans, drawings, texts) which
the Executive creates while performing his/her employment activity, whether or
not during the performance of his contractual duties, including the right to
uses not yet known at this time, are transferred completely and exclusively to
the Company.

 

11



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

19. NON-COMPETITION AND NON-SOLICITATION

In consideration of the benefits and entitlements provided by this Agreement,
the Executive agrees that, during his employment hereunder and for the duration
of the Severance Period (defined below) he will not, other than on behalf of the
Company, directly or indirectly, as a sole proprietor, agent, broker or
intermediary, member of a partnership, or stockholder, investor, officer or
director of a corporation, or as an employee, agent, associate or consultant of
any person, firm or corporation:

 

  (a) Solicit, encourage, induce or accept business (i) from any clients of the
Company or its affiliates or its parent, (ii) from any prospective clients whose
business the Company or any of its affiliates or its parent is in the process of
soliciting at the time of the Executive’s termination, or (iii) from any former
clients that had been doing business with the Company or its affiliates or its
parent within one year prior to the Executive’s termination; or

 

  (b) Solicit or hire any employee of the Company or its affiliates or its
parent to terminate such employee’s employment with the Company; provided that
nothing contained in this Section 19 shall prohibit the Executive from owning
2.5% or less of the outstanding stock of any corporation listed on a national
stock exchange or included in the NASDAQ Stock Markets, or from making
investments in or from serving as an officer or employee of a firm or
corporation that is not directly or indirectly engaged in the same type of
business as the Company.

For purposes of this Section 19, the “Severance Period” shall be the period of
twelve (12) months following the Date of Termination; or, in the case of an
early termination by the Company under Section 4(e) after Notice of Termination
is communicated either (A) by the Company as an Ordinary Termination under
Section 4, or (B) by the Executive as a Termination with immediate effect, the
period from the Section 4(e) Termination Date to the date originally specified
in the Notice of Termination and for twelve (12) months thereafter.

In the case of an early termination by the Company under Section 4(e) after
Notice of Termination is communicated by the Executive as an Ordinary
Termination under Section 4, this Section 19 shall apply for the period from the
Section 4(e) Termination Date to the date originally specified in the Notice of
Termination. If the Executive gives Notice of Termination as an Ordinary
Termination under Section 4, and there is no early termination by the Company as
provided under Section 4(e), the restriction contained in this Section 19 shall
end on the date originally specified in the Notice of Termination. If the
Executive‘s employment terminates under circumstances for which a CIC award is
provided under the CIC Policy (Section 7(d)), the restriction contained in this
Section 19 shall end on the date originally specified in the Notice of
Termination, regardless of whether there is an early termination by the Company
under Section 4(e).

The parties acknowledge and agree that the Executive’s breach or threatened
breach of any of the restrictions set forth in Sections 16 through 19 will
result in irreparable and continuing damage to the Company for which there may
be no adequate remedy

 

12



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

at law and that the Company shall be entitled to equitable relief, including
specific performance and injunctive relief as remedies for any breach or
threatened or attempted breach. The Executive hereby consents to the grant of an
injunction (temporary or otherwise) against the Executive or the entry of any
other court order against the Executive prohibiting and enjoining him from
violating, or directing him to comply with any provision of Sections 16 through
19. The Executive also agrees that such remedies shall be in addition to any and
all remedies, including damages, available to the Company against him for such
breaches or threatened or attempted breaches. The Executive acknowledges that he
has received good and valuable consideration for the obligations contained in
Sections 16 through 19. Violation by the Executive of any of the restrictions
contained in Sections 16 through 19 will give the Company and PartnerRe Ltd. the
right to immediately terminate all future severance payments including any post
termination exercise periods.

 

20. MISCELLANEOUS

 

  (a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives or
heirs.

 

  (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

  (c) For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:

At the address maintained in the Company’s employment records.

If to the Company:

PartnerRe Ltd.:

Attn: Chief Executive Officer

Wellesley House

90 Pitts Bay Road

Pembroke HM08

Bermuda

 

       or to such other address as any party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

  (d) The parties hereto agree that this Agreement contains the entire
understanding and agreement between them, and supersedes all prior
understandings and agreements between the parties, including, without
limitation, the Employment Agreement by and between the Executive effective
October 1, 2010, respecting the provision of services by the Executive to the
Company other than the provisions of any Plan or Benefit Plan or award or other
instrument entered into thereunder.

 

13



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (e) The parties further agree that the provisions of this Agreement may not be
amended, modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing signed by the parties hereto. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

  (f) The form and timing of all payments under this Agreement shall be made in
a manner which complies with all applicable laws, rules and regulations.

 

  (g) Except as set forth in the Plans, Equity Award Agreements or Benefit
Plans, no agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement.

 

21. SEVERABILITY AND JUDICIAL MODIFICATION

If any provision of this Agreement is held by a court of competent jurisdiction
to be enforceable only if modified, such holding shall not affect the validity
of the remainder of this Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification to become a part
hereof and treated as though originally set forth in this Agreement. The parties
further agree that any such court or arbitration panel is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. The parties
expressly agree that this Agreement as so modified by the court or arbitration
panel shall be binding upon and enforceable against each of them. In any event,
should one or more of the provisions of this Agreement be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been set forth herein.

 

22. SURVIVORSHIP

The respective rights and obligations of the parties hereunder, including,
without limitation, the rights and obligations set forth in Section 8 and
Sections 16 through 19 of this Agreement, shall survive any termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.

 

23. GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by and construed and enforced in accordance
with the laws of Switzerland, without regard to the principles of conflict of
laws. Each party agrees to submit to the exclusive jurisdiction of the ordinary
courts of the canton of Zurich, Switzerland.

 

14



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

24. CHANGE OF CONTROL

The terms of the Change in Control Policy (the “CIC Policy”; Annex 5) as
approved by the Compensation Committee and any amendment thereto, shall apply to
the Executive. The CIC Policy shall be incorporated in this Agreement and shall
be binding on the Executive as if such CIC Policy were contained herein
verbatim. In addition to any payments and benefits to which the Executive is
entitled pursuant to the CIC Policy, the Executive will be entitled to twelve
(12) months housing allowance (Section 9(b)) in Switzerland and one year of
school allowance (Section 9(c)) in Switzerland. If housing and/or school
allowances are paid for by any other sources these benefits will cease.

 

25. SECTION 409A AND SECTION 457A

It is intended that the provisions of this Agreement comply with or be exempt
from the provisions of Section 409A of the Code (“Section 409A”) and
Section 457A of the Code (“Section 457A”) and shall be construed and
administered in accordance with Section 409A and Section 457A, and, in each
case, the Treasury regulations relating thereto so as not to subject the
Executive to the payment of interest and tax penalty which may be imposed under
Section 409A or Section 457A, as applicable. In furtherance of this objective,
to the extent that any regulations or other guidance issued under Section 409A
would result in the Executive being subject to payment of “additional tax” under
Section 409A, the parties agree to use their best efforts to amend this
Agreement in order to avoid the imposition of any such “additional tax” under
Section 409A, which such amendment shall be designed to minimize the adverse
economic effect on the Executive without increasing the cost to the Company
(other than transactions costs), all as reasonably determined in good faith by
the Company and the Executive to maintain to the maximum extent practicable the
original intent of the applicable provisions. This Section 23 does not guarantee
that payments under this Agreement will not be subject to “additional tax” under
Section 409A. Without limiting the generality of the foregoing:

 

  (a) Notwithstanding any other provision of this Agreement to the contrary, if
any payment or benefit hereunder is subject to Section 409A and if such payment
or benefit is to be paid or provided on account of the Executive’s Date of
Termination (or other separation from service or termination of employment) and
if the Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code), then with respect to such payments or benefits that
are required to be made or provided prior to the first day of the seventh month
following the Executive’s separation from service or termination of employment,
such payment or benefit shall be delayed until the first day of the seventh
month following the Executive’s separation from service.

 

  (b) Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under
Section 409A.

 

  (c) The determination as to whether the Executive has had a termination of
employment (or separation from service) shall be made in accordance with the
default provisions of Section 409A or Section 457A, as applicable, without
application of any of alternative reductions of bona fide services permitted
thereunder.

 

15



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (d) Any installment payments hereunder shall be treated as separate payments
for purposes of Section 409A.

 

  (e) To the extent that any reimbursements or in-kind benefits provided
hereunder (including any Annex or Exhibit hereto) are taxable to the Executive,
the amount of the expenses eligible for reimbursement or in-kind benefits
provided during one calendar year may not affect the amount of reimbursements or
in-kind benefits to be provided in any subsequent calendar year, the
reimbursement of an eligible expense shall be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and the right to reimbursement of expenses or in-kind benefits shall not be
subject to liquidation or exchange for any other benefit.

 

26. ANNEXES

The agreements and regulations attached to this Employment Agreement, as amended
from time to time, form an integral part of this Agreement.

Signature page follows.

 

16



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

PartnerRe Holdings Europe Limited, Dublin, Zurich Branch

 

 

 

Name: Costas Miranthis Title:   Director

 

 

Name: Executive – Emmanuel Clarke

 

Place, Date:      

 

 

 

17



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

ANNEXES

 

  1.    Articles of Incorporation and Regulations   2.    Terms and Conditions
of Employment   3.    Annual Incentive Plan   4.    Equity Plans of PartnerRe
Ltd.   5.    Change in Control Policy (CIC)

 

18